Citation Nr: 9911111	
Decision Date: 04/22/99    Archive Date: 04/30/99

DOCKET NO.  98-12 416	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an effective date prior to March 11, 1994 for 
the grant of service connection for PTSD, to include the 
issue of whether the rating decision of April 1990 denying 
entitlement to service connection for PTSD was clearly and 
unmistakably erroneous.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and spouse

ATTORNEY FOR THE BOARD

Jeanne Schlegel, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1967 to 
January 1968 and from August 1970 to May 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 1997 rating determination by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
which the RO denied the assignment of an effective date prior 
to March 11, 1994 for the grant of service connection for 
post-traumatic stress disorder (PTSD), and determined that 
clear and unmistakable error was not shown in an April 1990 
rating action in which the claim of entitlement to service 
connection for PTSD was denied.  


FINDINGS OF FACT

1.  In October 1989, the veteran filed an original claim of 
entitlement to service connection for PTSD.  In April 1990, 
the RO denied the claim.  The veteran was informed of the 
adverse determination in May 1990.  He did not file a timely 
appeal.

2.  The April 1990 rating decision was consistent with the 
law and evidence then of record.  

3.  On March 11, 1994, the veteran filed an application to 
reopen a claim of entitlement to service connection for PTSD.

4.  By rating decision of February 1997, the RO reopened the 
claim of entitlement to service connection for PTSD, granted 
entitlement to service connection for PTSD, and assigned a 
100 percent evaluation effective from March, 11, 1994, the 
date of receipt of the claim to reopen.


CONCLUSIONS OF LAW

1.  The April 1990 rating decision denying entitlement to 
service connection for PTSD is final and a valid claim of 
clear and unmistakable error in that decision has not been 
raised.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 
3.104(a), 3.105(a), 20.302, 20.1103 (1998).

2.  The criteria for the assignment of an effective date 
prior to March 11, 1994 for the grant of service connection 
for PTSD have not been met.  38 U.S.C.A. § 5110 (West 1991); 
38 C.F.R. § 19.118 (1990); 38 C.F.R. §§ 3.155, 3.400 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran maintains that an effective date prior to March 
11, 1994 for the grant of service connection for PTSD is 
warranted.  In this regard, he specifically maintains that 
service connection for PTSD should be assigned from October 
1989, when he filed his original claim for PTSD.  The veteran 
also contends that error is shown in the April 1990 rating 
action in which his claim of entitlement to service 
connection for a psychiatric disorder was denied.  He 
maintains that the same facts were before the RO in April 
1990 when the claim was denied, as were before RO in February 
1997 when the claim was granted.  The Board construes this 
allegation as a claim of clear and unmistakable error in the 
April 1990 rating action.

Factual Background

The service medical records reflected that upon induction 
examination conducted in June 1970, a psychiatric evaluation 
was normal.  Upon separation examination conducted in April 
1975, psychiatric evaluation was normal.  The service medical 
records included a statement authored by the veteran 
pertaining to his discharge in which he indicated that he 
wanted to get out of the Army because his nerves were shot.  
The service medical records were negative for findings, 
treatment or for a diagnosis of a psychiatric condition.

In October 1989, the veteran filed claims of entitlement to 
service connection for schizophrenia and for PTSD.  

In December 1989, VA medical records dated from 1984 to 1989 
were received reflecting that the veteran received 
psychiatric and psychological treatment during that time.  A 
psychiatric progress note dated in September 1989 showed an 
assessment of PTSD by history.  The records also showed that 
the veteran was hospitalized in October 1989 for conditions 
diagnosed as: impulse control disorder, rule-out PTSD, and 
antisocial personality traits, among other physical 
disabilities. 

In January 1990, private medical records dated from 1978 to 
1984 were received for the record.  The records reflect that 
the veteran was seen by social service in November 1978.  He 
was later seen at that facility again in May 1982.  A record 
dated in March 1983 showed that the veteran was seen for 
observation for a couple of days, following which a discharge 
diagnosis of impulse disorder was made. 

A VA examination was conducted in January 1990 at which time 
the veteran described some wartime stressors occurring 
primarily in 1971 at the Fire Base Bastone consisting of: (1) 
an incident in which he spent the night in a Vietnamese 
village when his truck broke down; (2) taking out the garbage 
off base and seeing children eat out of the garbage, and (3) 
remembering an incident in which a bunker was hit resulting 
in numerous deaths and injuries.  Diagnoses which included 
chronic PTSD, were made by the examiner.

By rating action of April 1990, the RO denied the claims of 
entitlement to service connection for PTSD and for 
schizophrenia.  The RO reasoned that the evidence failed to 
establish the incurrence or aggravation of schizophrenia.  
The RO also explained that the evidence of record failed to 
establish the presence of an adequate stressor to support the 
diagnosis of PTSD.  The veteran was informed of the denial of 
his claims in May 1990.  A Notice of Disagreement was not 
filed as to that decision and it became final.

In March 1994 the veteran filed to reopen the claim of 
entitlement to service connection for PTSD.  

Private medical evidence was received for the record in April 
1994 which for the most part were unrelated to the veteran's 
psychiatric condition except for a diagnosis of PTSD which 
was shown in a record dated in March 1994; however, at that 
time the veteran was not seen for complaints related to PTSD.

A VA PTSD examination was conducted in June 1994 at which 
time diagnoses which included chronic, severe PTSD, and 
possible passive dependent/passive aggressive personality 
disorder were made.

By rating action of September 1994, the RO determined that 
new and material evidence had not been submitted to reopen 
the claim of entitlement to service connection for PTSD.  The 
veteran filed a Notice of Disagreement with that decision in 
October 1994.  A Statement of the Case was issued in March 
1995 and a substantive appeal was filed in April 1995.

The veteran underwent a VA examination for mental disorders 
in December 1996 at which time he complained of symptoms 
including difficulty sleeping, hypervigilance and nightmares.  
The veteran reported that he attributed all of his problems 
to his combat experiences in Vietnam.  At that time the 
veteran provided information regarding stressors which he 
experienced during service and provided as much detail as he 
could including dates, locations and specific names.  The 
diagnoses included PTSD, provisional pending verification of 
stressors.  

The veteran presented testimony at a hearing held at the RO 
in January 1997 at which time he provided specific 
information regarding stressors to which he was exposed, 
similar to that provided by him during the December 1996 VA 
examination, but in greater detail.

By rating action of February 1997, the RO granted entitlement 
to service connection for PTSD for which a 100 percent 
evaluation was assigned effective from March 11, 1994, the 
date of the veteran's reopened claim.  The RO reasoned that 
the veteran was considered to have provided reasonable 
evidence of a stressor in support of his claim of entitlement 
to service connection for PTSD.  It was noted that his 
particular duties in Vietnam had been given due 
consideration, irrespective of lack of medals or ribbons 
denoting combat activity among his personnel records.

In June 1997, the veteran's representative filed a claim of 
entitlement to an effective date prior to March 11, 1994 for 
the grant of entitlement to service connection for PTSD.

By rating action of November 1997, the RO denied an effective 
date prior to March 11, 1994 for the grant of entitlement to 
service connection for PTSD.  The RO also determined that the 
April 1990 rating action in which the claim of entitlement to 
service connection for PTSD was initially denied did not 
contain clear and unmistakable error.  

In December 1997, the RO received additional private medical 
records from the Social Security Administration.

In February 1998, a Notice of Disagreement (NOD) was filed in 
response to the November 1997 rating action denying an 
effective date prior to March 11, 1994 for the grant of 
entitlement to service connection for PTSD.  A Statement of 
the Case was issued in May 1998 and a substantive appeal was 
filed in June 1998.  

The veteran and his spouse presented testimony at a hearing 
held before a member of the Board in October 1998.  The 
veteran's wife testified that she had spoken to both a VA 
employee, R. M., and a VA physician regarding the pursuit of 
a claim for VA benefits.  She indicated that in 1989, the 
original claim was filed at the office of R. M, and that 
thereafter he provided guidance regarding how to proceed with 
the claim and took care of the paperwork.  The veteran 
indicated that he had been filing claims since 1985, which 
were repeatedly denied. 

At the hearing additional evidence was submitted in the form 
of a statement from a VA employee, R.M., dated in November 
1998.  The employee, a veterans benefits counselor, certified 
that the veteran and his wife had been in to see him on 
several occasions regarding the veteran's claim of 
entitlement to service connection for PTSD at which times 
they indicated disagreement with the decision reached.  He 
stated that the veteran and his wife disagreed with each 
decision reached and stated that they would appeal to the 
highest level.  The counselor also pointed out that the 
couple did visit the office in 1990 on the latest denial and 
again disagreed with the decision.  Also submitted was a 
statement from the veteran's representative dated in November 
1998, in which it was argued that the statement of the VA 
employee dated in November 1998 confirmed the veteran's claim 
that he did express an intention to file a NOD following the 
April 1990 denial of the claim and that the veteran had 
constructively notified the VA of his disagreement.

In addition, the record was held in abeyance for thirty days 
following the hearing pending the submission of additional 
evidence.  Additional evidence was submitted in approximately 
October 1998 consisting of an interim progress note of a VA 
staff physician dated in August 1992.  The progress note 
documented that the veteran's wife had called to ask what the 
physician had been referring to when he had spoken to the 
veteran about "service-connected."  The record showed that 
the physician explained the process of determining service 
connected eligibility and indicated that if the family was 
interested, they might contact a benefits coordinator or 
service organization. 

With respect to the evidence submitted at and after the 
hearing, the veteran signed a waiver of RO consideration of 
this additional evidence  

Relevant Law and Regulations -- Clear and Unmistakable Error

A determination on a claim by the agency of original 
jurisdiction of which the claimant is properly notified is 
final if an appeal is not perfected as prescribed in 
38 C.F.R. § 20.302.  38 C.F.R. § 20.1103 (1998).  

Except in the case of simultaneously contested claims, a 
claimant, or his or her representative, must file a Notice of 
Disagreement with a determination by the agency of original 
jurisdiction within one year from the date that that agency 
mails notice of the determination to him or her.  Otherwise, 
that determination will become final.  The date of mailing 
the letter of notification of the determination will be 
presumed to be the same as the date of that letter for 
purposes of determining whether an appeal has been timely 
filed.  38 C.F.R. § 20.302(a).  

Except in the case of simultaneously contested claims, a 
Substantive Appeal must be filed within 60 days from the date 
that the agency of original jurisdiction mails the Statement 
of the Case to the appellant, or within the remainder of the 
1-year period from the date of mailing of the notification of 
the determination being appealed, whichever period ends 
later.  The date of mailing of the Statement of the Case will 
be presumed to be the same as the date of the Statement of 
the Case and the date of mailing the letter of notification 
of the determination will be presumed to be the same as the 
date of that letter for purposes of determining whether an 
appeal has been timely filed.  38 C.F.R. § 20.302(b).  

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all field offices of the Department of Veterans Affairs as to 
conclusions based on the evidence on file at the time VA 
issues written notification in accordance with 38 U.S.C. 
5104. A final and binding agency decision shall not be 
subject to revision on the same factual basis except by duly 
constituted appellate authorities or except as provided in 
38 C.F.R. § 3.105 of this part.  38 C.F.R. § 3.104(a).

Final decisions may, however, be reversed or amended where 
evidence establishes that clear and unmistakable error 
existed.  38 C.F.R. § 3.105(a) (1998).

The United States Court of Appeals for Veterans Claims 
(Court) has propounded a three-pronged test to determine 
whether clear and unmistakable error is present in a prior 
determination: (1) "[E]ither the correct facts, as they were 
known at the time, were not before the adjudicator (i.e., 
more than a simple disagreement as to how the facts were 
weighed or evaluated) or the statutory or regulatory 
provisions extant at the time were incorrectly applied," (2) 
the error must be "undebatable" and of the sort "which, 
had it not been made, would have manifestly changed the 
outcome at the time it was made," and (3) a determination 
that there was clear and unmistakable error must be based on 
the record and the law that existed at the time of the prior 
adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 
245 (1994) [quoting Russell v. Principi, 3 Vet. App. 310, 
313-14 (1992)].

The Board wishes to emphasize that the Court has consistently 
stressed the rigorous nature of the concept of clear and 
unmistakable error (CUE).  "Clear and unmistakable error is 
an administrative failure to apply the correct statutory and 
regulatory provisions to the correct and relevant facts:  It 
is not mere misinterpretation of facts."  Oppenheimer v. 
Derwinski, 1 Vet. App. 370, 372 (1991). "'Clear and 
unmistakable error' requires that error, otherwise 
prejudicial, . . must appear undebatably."  Akins v. 
Derwinski, 1 Vet. App. 228, 231 (1991).  Clear and 
unmistakable errors "are errors that are undebatable, so that 
it can be said that reasonable minds could only conclude that 
the original decision was fatally flawed at the time it was 
made."  Russell v. Principi, 3 Vet. App. 310, 313-4 (1992).  
"It must always be remembered that CUE is a very specific and 
rare kind of 'error."  Fugo v. Brown, 6 Vet. App. 40, 43 
(1993).

Relevant Law and Regulations - -Earlier Effective Date

The effective date of an award based on the receipt of new 
and material evidence in a claim reopened after final 
disallowance will be the date of receipt of the claim or the 
date entitlement arose, whichever is later.  A specific claim 
in the form prescribed by the Secretary must be filed in 
order for benefits to be paid.  38 U.S.C.A. § 5110; 38 C.F.R. 
§§ 3.1(r), 3.151, 3.400(q)(1)(ii).

Analysis

Claim of clear and unmistakable error

The veteran asserts that an effective date prior to March 11, 
1994 is warranted for the grant of entitlement to service 
connection for PTSD.  In this regard he maintains that the an 
effective date of October 1989, when he submitted the 
original claim, should be assigned.  

The record shows that the original claim of entitlement to 
service connection for PTSD was filed in October 1989, and 
there is no evidence which reflects that a claim for that 
benefit was filed at any time prior to October 1989.  The 
veteran argues that clear and unmistakable error was shown in 
an April 1990 rating action in which the claims of 
entitlement to service connection for PTSD and for 
schizophrenia were denied.  He argues that the facts before 
the RO at the time of the April 1990 denial of the claim were 
essentially the same as the facts which were before the RO 
when the claim was granted in February 1997. 

A review of the evidence reflects that when the claim was 
denied in April 1990, the evidence before the RO for 
consideration included: service medical records; private 
medical records dated from 1978 to 1984 which reflected that 
the veteran had received psychiatric treatment but did not 
reveal a diagnosis of PTSD; and a VA examination report in 
which the veteran gave a generalized description of three 
stressors which occurred during service and at which time a 
diagnosis of chronic PTSD was made by the examiner.  The RO 
denied the claim of entitlement to service connection for 
PTSD in April 1990, reasoning that the evidence of record 
failed to establish the presence of an adequate stressor to 
support the diagnosis of PTSD.

The veteran has not alleged, nor does the evidence reflect, 
that either the correct facts as they were known in April 
1990 were not before the RO, or that the statutory or 
regulatory provisions extant at the time were incorrectly 
applied.  Instead, he has in effect expressed disagreement as 
to how the facts were weighed or evaluated.  However, such 
disagreement in and of itself does not constitute a valid 
claim of clear and unmistakable error.  Oppenheimer v. 
Derwinski, 1 Vet. App. 370, 372 (1991).  Although the veteran 
disagrees with the conclusion reached by the RO in the April 
1990, it is clearly established that an asserted failure to 
evaluate and interpret the evidence correctly is not clear 
and unmistakable error.  See Eddy v. Brown, 9 Vet. App. 52 
(1996).  The Board concludes that the RO's April 1990 
decision was consistent with the law and evidence then of 
record. 

To prevail, with respect to a claim of clear and unmistakable 
error, the veteran must show that it is "undebatable" that 
an error occurred in the April 1990 rating decision to the 
extent that reasonable minds could only conclude that the 
1990 rating action was fatally flawed at the time it was 
made.  See Russell, 3 Vet. App. at 313-14.  Mere disagreement 
with the RO's conclusion does not suffice.  See Oppenheimer, 
1 Vet. App. at 372.  In this case, the veteran has not raised 
a valid claim of clear and unmistakable error with respect to 
the April 1990 rating action, and accordingly the claim is 
denied.

Assignment of an effective date

VA regulations specify that the effective date of an award 
based on a claim reopened after final adjudication shall be 
fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of application therefor or 
the date entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. §3.400(q).  

The claim of entitlement to service connection for PTSD was 
initially denied by rating action of April 1990.  The veteran 
was notified of this decision in correspondence from the RO 
dated in May 1990.  The record does not reflect that a Notice 
of Disagreement (NOD) was filed within a year following 
notification to the veteran of the RO's denial of the claim 
and consequently no Statement of the Case was issued as to 
this claim, and no substantive appeal was filed.  

The Board notes that the veteran and his wife have presented 
statements and hearing testimony to the effect that they 
either filed a NOD or constructively filed a NOD through an 
VA employee, R.M. to whom they had expressed an intention to 
file a NOD following the May 1990 notification of the denial 
of the claim.  The record includes the statement from the VA 
employee dated in November 1998, at which time he indicated 
that the veteran and his wife did visit his office in 1990 
and did, at that time, express to him disagreement with the 
denial of the claim of which they were advised in May 1990.

VA regulations which were in effect in 1990 specify that a 
Notice of Disagreement is a written communication from a 
claimant or his or her representative expressing 
dissatisfaction or disagreement with an adjudicative 
determination by the agency of original jurisdiction and a 
desire to contest the result will constitute a Notice of 
Disagreement.  While special wording is not required, the 
Notice of Disagreement must be in terms which can be 
reasonably construed as disagreement with that determination 
and a desire for appellate review.  38 C.F.R. § 19.118 
(1990).  The provisions of 38 C.F.R. § 19.118 which were in 
effect in 1990, are essentially the same as those currently 
codified at 38 C.F.R. § 20.201 (1998).

Unfortunately, in the absence of a written communication 
expressing disagreement with the April 1990 rating action, 
filed in a timely manner; that is, within one year following 
notification of the denial of the claim (which in this case 
occurred in May 1990) the Board is unable to conclude that a 
Notice of Disagreement was filed as to the April 1990 denial 
of the claim.  

Although the evidence demonstrates that the veteran and his 
spouse evidenced an intent to file a timely NOD as to the 
April 1990 rating action, and may have believed through their 
communication with a VA employee or employees that such 
action had been undertaken, a written communication is 
required under VA regulations.  Mere intention, 
"constructive" notice of an intention to file an NOD, or 
even a mistaken belief that an NOD was filed by a VA 
employee, cannot substitute for the regulatory requirements.  
The Court has held that advice given by a government 
employee, even if erroneous cannot be used to estop the 
government from denying benefits."  McTighe v. Brown, 7 Vet. 
App. 29, 30 (1994); Owings v. Brown, 8 Vet. App. 17, 23 
(1995) (holding that, even if an employee of VA had informed 
the appellant that she would be eligible for DIC upon any 
future divorce, VA would not be bound to grant benefits due 
to this administrative error), citing OPM v. Richmond, 496 
U.S. 414, 426 (1990) ("judicial use of the equitable 
doctrine of estoppel cannot grant respondent a money remedy 
that Congress has not authorized").  Accordingly, the Board 
finds that neither the veteran's intentions, nor the actions 
or inaction of the VA employee in attempting to help the 
veteran and his spouse with their pursuit of the claim, 
provide a basis upon which it may be determined that a timely 
NOD was filed, nor provide a basis upon which the time limit 
for filing a NOD may be waived or extended.

The veteran, in essence, further argues that he was not 
familiar with the mechanism or regulation pertaining to the 
filing of a NOD and that this should not be held against him, 
particularly in light of evidence demonstrating his intent to 
file a timely NOD.  However, the United States Supreme Court 
has held that persons dealing with the Government are charged 
with knowledge of federal statutes and lawfully promulgated 
agency regulations "regardless of actual knowledge of what 
is in the [r]egulations or of the hardship resulting from 
innocent ignorance."  This holding has been specifically 
applied to knowledge of VA law and regulations by the United 
States Court of Appeals for Veterans Claims.  See Morris v 
Derwinski, 1 Vet. App. 260, 265 (1991), citing Fed. Crop Ins. 
Corp. v. Merrill, 33 U.S. 380, 384-385, 68 S. Ct. 1, 3, 92 
L.Ed. 10 (1947).  Therefore, even if the veteran did not 
actually read the information provided by VA regarding 
regulations pertaining to the procedures for filing a NOD 
which were furnished to him in May 1990 when he was advised 
of the denial of the claim for PTSD, he is charged with 
knowledge of the information contained therein.

Since the veteran did not appeal the decision, the April 1990 
RO decision denying service connection for a nervous 
condition became final in May 1991, one year following 
notification to the veteran of the denial of that claim.  As 
discussed immediately above, the Board has rejected the 
veteran's contentions pertaining to clear and unmistakable 
error in the April 1990 RO rating decision.

Following the April 1990 denial of the claim, the veteran 
filed a formal application to reopen the claim in March 1994.   
In a February 1997 rating action, the RO reopened that claim 
based upon the submission of new and material evidence and 
granted that claim, assigning an effective date of March 11, 
1994, the date of the claim to reopen.  A formal claim to 
reopen the issue of entitlement to service connection for 
PTSD supported by new and material evidence was not received 
prior to March 1994.

VA is required to identify and act on informal claims for 
benefits.  38 U.S.C. § 5110; 38 C.F.R. §§ 3.1(p), 
3.400(o)(2), 3.155(a) (1995).  See Servello v. Derwinski, 3 
Vet. App. 196, 198-200 (1992).  Accordingly, the Board will 
determine whether an informal application to reopen the claim 
of entitlement to service connection for a psychiatric 
disability was filed prior to March 11, 1994.

Under 38 C.F.R. § 3.155, an informal claim consists of any 
communication or action, indicating an intent to apply for 
one or more benefits under the laws administered by VA from a 
claimant, his or her duly authorized representative, a Member 
of Congress, or some person acting as next friend of the 
claimant who is not sui juris.  Upon receipt of an informal 
claim, if a formal claim has not been filed, an application 
form will be forwarded to the claimant for execution.  If 
received within 1 year from the date it was sent to the 
claimant, it will be considered filed as of the date of 
receipt of the informal claim.  38 C.F.R. § 3.155(a).

Under 38 C.F.R. § 3.157, an informal claim may consist of a 
report of examination or hospitalization.  The provisions of 
this paragraph apply only when such reports relate to 
examination or treatment of a disability for which service-
connection has previously been established or when a claim 
specifying the benefit sought is received within one year 
from the date of such examination, treatment or hospital 
admission.  Moreover, 38 C.F.R. § 3.157(b) provides that the 
date of an outpatient or hospital examination or admission to 
a VA or uniformed service hospital will be accepted as the 
date of receipt of an informal claim for increased benefits, 
or an informal claim to reopen, with respect to disabilities 
for which service connection has been granted.  The Court has 
held that a report of examination or hospitalization may be 
accepted as an informal claim for benefits, but only after 
there has been a prior allowance or disallowance of a formal 
claim for compensation.  Crawford v. Brown, 5 Vet. App. 33, 
35-6 (1993); 38 C.F.R. § 3.157 (1993).

Since a formal claim to reopen the issue of entitlement to 
service connection for a psychiatric condition was not 
received prior to March 11, 1994, generally, the earliest 
possible effective date assignable under the provisions of 
38 C.F.R. §§ 3.155 and 3.157, governing informal claims, is 
March 11, 1993, one year prior to the filing of the formal 
claim to reopen.  A review of the record in this case 
reflects that no evidence of an informal claim for 
entitlement to service connection for a PTSD was submitted 
for the record during the interim between March 11, 1993, and 
March 11, 1994.

The Board has considered whether a VA interim progress note 
dated in August 1992 constitutes an informal claim for 
benefits.  The applicable regulation, 38 C.F.R. § 3.155, 
specifies that in order to be considered an informal claim a 
communication or action must indicate an intent to apply for 
one or more benefits under the laws administered by VA from a 
claimant, his or her duly authorized representative, a Member 
of Congress, or some person acting as next friend of the 
claimant who is not sui juris.  The interim progress note, 
authored by a VA staff physician, stated, the following:

Mrs. H. (the veteran's spouse) called to 
ask what I had been referring to when I 
spoke with her husband in last week's 
session about "Service-Connected."  I 
explained briefly about the process of 
determining SC-eligibility and indicated 
that if the family was interested that 
they might contact a benefits coordinator 
or service organization.  I also 
indicated that Mrs. H. would be quite 
helpful to ongoing treatment evaluation, 
and she promised that she would come to 
the next session, "even if I have to 
miss work. . . ."

The Board is unable to conclude that an intent to apply for 
one or more benefits under the laws administered by VA is 
demonstrated by the August 1992 interim progress note and 
therefore finds that this evidence does not meet the 
regulatory requirements of an informal claim as contemplated 
under 38 C.F.R. § 3.155.  The note in and of itself did not 
identify that a claim for PTSD was sought by the veteran.  
Dunson v. Brown, 4 Vet. App. 327, 329-330 (1993).  The Court 
has held that the mere presence of a disability does not 
establish an intent on the part of the veteran to seek 
service connection for that condition.  See, e.g. KL v. 
Brown, 5 Vet. App. 205, 208 (1993); Crawford v. Brown, 5 Vet. 
App. 33, 35 (1995); cf. 38 C.F.R. § 3.157(b).  Moreover, in 
Brannon v. West, 12. Vet. App. 32 (1998), the Court observed 
that while the Board must interpret an appellant's 
submissions broadly, the Board is not required to conjure up 
issues that were not raised by the appellant.  See Talbert, 
supra.  The Court has held that an appellant must have 
asserted the claim expressly or impliedly.  See Isenbart v. 
Brown, 7 Vet. App. 537, 540-41 (1995).  A claim of 
entitlement to service connection for PTSD was not expressly 
or impliedly raised in the August 1992 interim progress note.

Having reviewed the record the Board is unable to identify 
any communication or evidence filed prior to March 11, 1994, 
which meets the regulatory requirements of informal claim.  
See 38 C.F.R. §§ 3.155, 3.157.  Therefore, the date of the 
filing of the claim to reopen is determined to be March 11, 
1994, the date of the filing of the formal claim to reopen. 

The applicable regulations provide that the effective date of 
an award based on a claim reopened after final adjudication 
shall be fixed in accordance with the facts found, but shall 
not be earlier than the date of receipt of application 
therefor or the date entitlement arose, whichever is later.  
38 U.S.C.A. § 5110(a); 38 C.F.R. §3.400(q).  Accordingly, 
under the applicable regulations March 11, 1994, the date of 
receipt of a claim to reopen, is the properly assigned 
effective for the grant of entitlement to service connection 
for PTSD.  Therefore, the claim of entitlement to an 
effective date prior to March 11, 1994 for the grant of 
entitlement to service connection for PTSD must be denied.


ORDER

Clear and unmistakable error was not shown in the April 1990 
rating action which denied entitlement to service connection 
for PTSD.

An effective date prior to March 11, 1994 for the grant of 
service connection for PTSD is denied.


		
	D. C. Spickler
	Member, Board of Veterans' Appeals

 

